DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated August 9, 2022.

The objection to the specification is overcome as a result of the title of the invention having been amended to be more descriptive.

As for Applicant’s argument regarding the amendments to independent claim 1 overcoming the art: “Based on the above contents as described in the Specification of the present application, in the claimed invention, in a case where the number of fingers which execute a later one of the two adjacent touch events of the predetermined type is different from the number of fingers which execute a previous one of the two adjacent touch events of the predetermined type, a touch instruction corresponding to the later one of the two adjacent touch events of the predetermined type is used as the touch instruction corresponding to the two adjacent touch events of the predetermined type, that is, touch instructions corresponding to the two adjacent touch events are regarded as the same.” (Remarks, page 10); examiner agrees that such a specific feature overcomes the art.  Therefore, independent claim 1 is in condition for allowance after entering the below examiner’s amendment.

The similarly amended independent claims 6 and 11 are also in condition for allowance after entering the below examiner’s amendment.  The dependent claims are in condition for allowance as well after entering the below Examiner’s Amendment.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dan Cohn (Reg. No. 57,476) on 8/26/2022.

The application has been amended as follows:

In claim 1:
A method for determining a touch instruction, comprising: detecting a type of a received touch event; in a case where the type of the touch event is a predetermined type, acquiring a number of fingers which execute the touch event of the predetermined type each time; and determining a touch instruction corresponding to two adjacent touch events of the predetermined type by utilizing a change situation of the number of fingers which execute the two adjacent touch events of the predetermined type, wherein a first of the two adjacent touch events of the predetermined type has no effect, and a touch instruction corresponding to a later one of the two adjacent touch events of the predetermined type is used as the touch instruction corresponding to the two adjacent touch events of the predetermined type, in a case where the number of fingers which execute the later one of the two adjacent touch events of the predetermined type is different from the number of fingers which execute a previous one of the two adjacent touch events of the predetermined type.

In claim 6:
An electronic device, comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, the instructions being executed by the at least one processor to enable the at least one processor to perform operations of: detecting a type of a received touch event; in a case where the type of the touch event is a predetermined type, acquiring a number of fingers which execute the touch event of the predetermined type each time; and determining a touch instruction corresponding to two adjacent touch events of the predetermined type by utilizing a change situation of the number of fingers which execute the two adjacent touch events of the predetermined type, wherein a first of the two adjacent touch events of the predetermined type has no effect, and a touch instruction corresponding to a later one of the two adjacent touch events of the predetermined type is used as the touch instruction corresponding to the two adjacent touch events of the predetermined type, in a case where the number of fingers which execute the later one of the two adjacent touch events of the predetermined type is different from the number of fingers which execute a previous one of the two adjacent touch events of the predetermined type.

In claim 11:
A non-transitory computer-readable storage medium storing computer instructions for enabling a computer to perform operations of: detecting a type of a received touch event;Page 5 of 11Application No. 17/366,723Docket No. 834245.25 in a case where the type of the touch event is a predetermined type, acquiring a number of fingers which execute the touch event of the predetermined type each time; and determining a touch instruction corresponding to two adjacent touch events of the predetermined type by utilizing a change situation of the number of fingers which execute the two adjacent touch events of the predetermined type, wherein a first of the two adjacent touch events of the predetermined type has no effect, and a touch instruction corresponding to a later one of the two adjacent touch events of the predetermined type is used as the touch instruction corresponding to the two adjacent touch events of the predetermined type, in a case where the number of fingers which execute the later one of the two adjacent touch events of the predetermined type is different from the number of fingers which execute a previous one of the two adjacent touch events of the predetermined type.


Allowable Subject Matter
Claims 1-15 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 6, and 11 are allowable over the prior art of record for the reason stated above.
Each of the dependent claims further limits allowable independent claims 1, 6, or 11, and thus, is also allowable by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yaron Cohen/
Examiner, Art Unit 2626